DETAILED ACTION
Status of Claims
In response to applicant’s preliminary amendment, claims 1-27, and 30-31, are pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8, 10-11, 14, and 19-21, are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 5,233,869) in view of Carrubba (US 2011/0041522) and Hough (US 2003/0124496). 

Regarding claims 1, 21-22, Rogers discloses a fire training system, with a utility distribution system. See col. 3: 1-16, col. 3: 25-32, 

Rogers discloses wherein there are a plurality of connection points distributed about the structure. See col. 3: 40-53. 



Rogers does not disclose wherein the utility system resides below the floor. However, this configuration is established, as is disclosed by the system of Hough in paragraph 0023. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to consider this with the Rogers system in order to provide convenient utility routing. 

Regarding claim 2, Carrubba discloses fluid pass-through in paragraph 0009. The use of such a adaptor scheme with the Rogers system would be obvious as described above with regard to claim 1. 

Regarding claims 8, 19-20, Rogers discloses wherein the utility distribution is a fuel distribution system, and the connection points provide access to the fuel internal to the system. See col. 3: 25-32.

Regarding claims 10-11, Rogers discloses a removable flame prop at the end of the fuel line. See col. 5: 5-10. Note that the prop is connected above the floor, which is presumably where the adaptor of Carrubba would then reside.   

Regarding claim 14, Rogers discloses a generally flat and planar trainer in fig. 14. 

Claims 3-7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 5,233,869) in view of Carrubba (US 2011/0041522) and Hough (US 2003/0124496) and also Rivet (US 2009/0188188).

Regarding claims 3-7, 23, Rogers discloses walls, but does not disclose modular walls connectable to each other, some with windows and doors, with external walls forming a perimeter and inner walls, and also roof panels. However, these items are all established with regard to training systems, as is disclosed by Rivet in paragraphs 0082 and 0011. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Rogers system, in order to allow for various training scenarios.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 5,233,869) in view of Carrubba (US 2011/0041522) and Hough (US 2003/0124496) and also Russel et al. (US 2013/0014451).

Regarding claim 13, Rogers does not disclose an access port in the floor. However, this concept is well-established, as is disclosed by Russel in paragraph 0009. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to consider this with the Rogers system, in order to allow for access to the system. 

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 5,233,869) in view of Carrubba (US 2011/0041522) and Hough (US 2003/0124496) and also Livingston (US 4,526,548).

Regarding claim 15, Rogers does not explicitly disclose size limitations. However, Livingston discloses a fire-training system, sized as an intermodal transport container. See col. 2: 24-30. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this size for the Rogers system, so as to allow for convenient transport. 

Regarding claim 18, Rogers discloses utility control in col. 6: 20-29, but does not disclose an enclosed control room as claimed. However, this configuration is established, as is disclosed by Livingston in col. 2: 43-50. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Rogers system, in order to provide a convenient control location.  

Allowable Subject Matter
Claim 9 is objected to as depending from a rejected base claim, and would be allowable if rewritten to include the base claim and any intervening claims, and claims 24-27 and 30-31 are considered allowable, because the prior art does not teach or suggest the claimed structure, including the connection box as claimed with the additional electrical portion. 

Claim 12 is objected to as depending from a rejected base claim, and would be allowable if rewritten to include the base claim and any intervening claims. The prior art does not teach the claimed structure with the connection box attached to the floor as claimed. 

Claim 16 is objected to as depending from a rejected base claim, and would be allowable if rewritten to include the base claim and any intervening claims. The prior art does not teach the claimed structure with the specifics of the support structure as claimed. 

Claim 17 is objected to as depending from a rejected base claim, and would be allowable if rewritten to include the base claim and any intervening claims. The prior art does not teach the claimed structure with the specifics of the control system with the connection box as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814.  The examiner can normally be reached on Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715